Pope, Judge.
This court having entered a judgment in the above-styled case at 198 Ga. App. 210 (401 SE2d 67) (1990) affirming the judgment of the trial court, and remanding the case with direction for consideration of defendant’s claim of ineffective assistance of trial counsel, and the Supreme Court having reversed the portion of this court’s opinion remanding the case with direction at 261 Ga. 424 (405 SE2d 35) (1991), judgment heretofore rendered by this court is vacated, and the judgment of the Supreme Court is made the judgment of this court.

Judgment affirmed.


Sognier, C. J., McMurray, P. J., Birdsong, P. J., Carley, P. J., Beasley, Cooper and Andrews, JJ., concur.